     Case 5:20-cv-01323-FMO-E Document 13 Filed 10/06/20 Page 1 of 2 Page ID #:88



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   MORRIS L. MITCHELL,           )       NO. CV 20-1323-FMO(E)
                                   )
12                  Petitioner,    )
                                   )       ORDER ACCEPTING FINDINGS,
13        v.                       )
                                   )       CONCLUSIONS AND RECOMMENDATIONS
14   FELIPE MARTINEZ, JR.,         )
                                   )       OF UNITED STATES MAGISTRATE JUDGE
15                                 )
                    Respondent.    )
16   ______________________________)

17

18         Pursuant to 28 U.S.C. section 636, the Court has reviewed the

19   Petition, all of the records herein and the attached Report and

20   Recommendation of United States Magistrate Judge.          Further, the Court

21   has engaged in a de novo review of those portions of the Report and

22   Recommendation to which any objections have been made.           The Court

23   accepts and adopts the Magistrate Judge’s Report and Recommendation.

24

25         IT IS ORDERED that Judgment be entered denying and dismissing

26   the Petition without prejudice.

27   ///

28   ///
     Case 5:20-cv-01323-FMO-E Document 13 Filed 10/06/20 Page 2 of 2 Page ID #:89



 1        IT IS FURTHER ORDERED that the Clerk serve copies of this Order,

 2   the Magistrate Judge’s Report and Recommendation and the Judgment

 3   herein on Petitioner and counsel for Respondent.

 4

 5        LET JUDGMENT BE ENTERED ACCORDINGLY.

 6

 7              DATED: October 6, 2020.

 8

 9

10                                      ___________________________________
                                                       /s/
                                              FERNANDO M. OLGUIN
11                                       UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
